Filed 8/27/15 P. v. Galloway CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B259885
                                                                           (Super. Ct. No. NA096762)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

JIMMY GALLOWAY,

     Defendant and Appellant.



                   Jimmy Galloway appeals from the judgment following his conviction by
jury of three counts of possession for sale of a controlled substance, in violation of Health
and Safety Code, section 11351 (count 1, hydrocodone (vicodin); count 2, morphine;
count 4, codeine); and one count of possession for sale of a controlled substance, in
violation of Health and Safety Code, section 11375, subdivision (b)(1), (count 5,
alprazolam (xanax)). The trial court sentenced him to three years in county jail. (Pen.
Code, § 1170, subd. (h).) He contends there is not sufficient evidence to support his
convictions because there is no evidence he intended to sell the controlled substances.
We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
                   On September 5, 2013, Long Beach Police Officer Bernardo Barajas
entered appellant's home to execute a search warrant. Appellant was sitting on a couch.
There were empty pill bottles and a black bag on the floor near him. Appellant said that
the bag and its contents, several pill bottles, belonged to him. His name was not on any
of the bottles. One bottle contained 147 xanax pills. Its label indicated it contained
prenatal tabs for Jasmine L. Galloway. A second bottle contained 117 codeine pills, 37
vicodin pills and 9 unidentified pills. A third bottle contained 43 morphine pills. The
labels were torn from the second and third bottles.
              During the search, Barajas found a wallet and a cell phone next to
appellant. The wallet contained his identification card and $223. Appellant said that the
cell phone belonged to him. Barajas found four text messages with narcotic sales
references in the phone. One message said, "50 Norcs or Vics." Barajas testified that "50
Vics" meant 50 vicodin pills. Another message asked for "50." Another message
referred to "N's" which Barajas testified meant vicodin. Another text asked, "Are you
far?"
              Although appellant initially said the pills belonged to him, he also made
other statements about their ownership. He said not all of the pills were prescribed for
him, and he got some from people "on the streets." He also said the pills belonged to his
friend. Appellant said that he gave pills away to people he knew in exchange for cash or
"other things."
              Officer Decarvalho searched appellant's car. It contained two empty pill
bottles with the name "Mavis Stevenson" on their labels. Appellant said those bottles
belonged to his friend.
              Barajas opined that appellant possessed the codeine, the vicodin, the xanax,
and the morphine for the purpose of sale. He based his opinion on the quantity of the
substances, their packaging, the amount of cash in appellant's wallet, the text messages in
his phone, and his statements that he exchanged the pills for cash or other things.
              Appellant testified that the medications recovered by the police belonged to
him and his wife. The "norco" and morphine belonged to his wife, who was alive at the
time of the search. Appellant also testified that one of the bottles in his black bag
belonged to his daughter, but the pills inside that bottle belonged to him. He had a large

                                              2
quantity of xanax pills because he "stopped taking" it regularly and "had them piled up."
He picked up a prescription for 30 xanax pills each month because he did "take them
sometimes."
              Appellant testified that he did not know how to text, and the cell phone
with the text messages belonged to his daughter. He said that the cash in his wallet was
rent money that came from his "military check." He also testified that the empty pill
bottles found in his car belonged to his friend, Mavis Stevenson, who had used the car.
                                      DISCUSSION
              Appellant claims that there is not sufficient evidence to support the finding
that he had the requisite intent to sell the controlled substances in his possession. We
disagree.
              In reviewing an insufficient evidence claim, we consider the entire record
in the light most favorable to the judgment to determine whether it discloses substantial
evidence such that a reasonable jury could find the defendant guilty beyond a reasonable
doubt. (People v. Elliot (2005) 37 Cal. 4th 453, 466.) We presume the existence of every
fact supporting the judgment that the jury reasonably could deduce from the evidence,
and a judgment will be reversed only if there is no substantial evidence to support the
verdict under any hypothesis. (People v. Bolin (1998) 18 Cal. 4th 297, 331; People v.
Quintero (2006) 135 Cal. App. 4th 1152, 1162.) We may not substitute our judgment for
that of the jury, reweigh the evidence, or reevaluate the credibility of witnesses. (People
v. Ochoa (1993) 6 Cal. 4th 1199, 1206.) The same standard of review applies when the
conviction rests on circumstantial evidence. (People v. Kraft (2000) 23 Cal. 4th 978,
1053.) "Absent exceptions not pertinent here, 'the testimony of a single witness is
sufficient for the proof of any fact.'" (People v. Avila (2009) 46 Cal. 4th 680, 703.)
              "Unlawful possession of a controlled substance for sale requires proof the
defendant possessed the contraband with the intent of selling it and with knowledge of
both its presence and illegal character." (People v. Meza (1995) 38 Cal. App. 4th 1741,
1745-1746.) The crime can be established by circumstantial evidence and any reasonable
inferences drawn from that evidence. (Ibid.)

                                             3
              Circumstantial evidence supports the inference that appellant intended to
sell the codeine, morphine, xanax and vicodin recovered from the three pill bottles in his
black bag. The expert opinion offered by Officer Barajas supporting this inference is
amply supported by the evidence. The bottle which held 147 xanax pills bore a label for
prenatal tablets, and the name Jasmine Galloway. Appellant testified his xanax pills
"piled up" because he did not take them regularly, and he picked up his prescription for
30 pills each month. The labels had been torn from the two other bottles, one of which
contained a mixture of 117 codeine pills, 37 vicodin pills and 9 unidentified pills.
Appellant made inconsistent statements to Barajas about the ownership of the pills,
claiming they were his, and that they belonged to a friend. He said he got some of the
pills "on the street," and gave them to people he knew in exchange for cash or "other
things." Appellant's cell phone contained text message references to narcotics.
Substantial evidence supports his convictions.
                                      DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:


              GILBERT, P. J.



              YEGAN, J.




                                             4
                               Richard R. Romero, Judge

                         Superior Court County of Los Angeles
                         ______________________________


             Law Offices of Pamela J. Voich, Pamela J. Voich, under appointment by
the Court of Appeal, for Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Stacy S. Schwartz, Deputy
Attorney General, for Plaintiff and Respondent.